DETAILED ACTION
This Office Action is in response to the Preliminary Amendment filed 8/24/20.  As requested, claims 15-34, 36-40, 42, 43 and 45 have been cancelled.  Claims 1-14,35, 41, 42 and 44 are pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statements filed 8/24/20 and 3/26/21 have been received and made of record.  Note the acknowledged PTO-1449 enclosed herewith. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3-9, 13, 41 and 44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5,092,323 (“Riedel”) in view of U.S. Patent No. 6,201,164 (“Wulff et al.”).
As regards claims 1, 3-5 and 8, Riedel et al. discloses a moisture-absorbing, site revealing adhesive dressing that substantially discloses Applicant’s invention.  More specifically, Riedel et al. discloses a releasable medical drape (constituted by occlusive dressing 10) for providing a seal over a tissue site, the releasable medical drape comprising: a liquid-impermeable, vapor-permeable layer (constituted by cover layer 13, see col. 4, lines 17-22 and claim 1) having a first side and a second side; a pressure-sensitive, acrylic adhesive layer  (14, see col. 4, lines 49-55) coextensive with the liquid-impermeable, vapor-permeable layer and having a first side and a second side (see Fig. 3), wherein the first side of the pressure-sensitive adhesive layer is adjacent to the second side of the liquid-impermeable, vapor-permeable layer; a soft layer (12) comprising a hydrocolloid and constructed from a cross-linked skin barrier composition, coextensive with the pressure-sensitive adhesive layer and having a circular aperture (15), a first side, and a second side, wherein the first side of the soft layer is adjacent to the second side of the pressure-sensitive adhesive layer; and wherein the pressure-sensitive adhesive layer is configured to extend at least partially through the aperture in the soft gel layer in response to force applied to the first side of the liquid-impermeable, vapor-permeable layer.
Riedel et al. fails to teach a plurality of apertures and that the soft layer is a gel.  With respect to the plurality of apertures, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Thus, it would have been obvious to one having ordinary skill in the art to provide the dressing of Riedel et al. with additional apertures in order to view adjacent areas of the skin and to further ensure that the dressing remains secured to the user during use.  
As regards the gel, Wulff et al. teaches that it is known to provide a wound dressing with gel compositions containing hydrocolloids because of its superior absorption properties and to increase the rate of wound healing (see col. 2, lines 17-19, col. 3, lines 26-31 and col. 5, lines 11-36). It must be noted that hydrogels are soft
It would have been obvious to one having ordinary skill in the art to substitute the soft-layer of Riedel et al. for a hydrogel containing hydrocolloid material in order to obtain the predictable result of superior wound exudate absorption.
As regards claim 6 note the rejection of claim 1 above.  In further regardto claim 6, Riedel et al. discloses at col. 4, lines 25-62, that cover layer (13) can comprise thermoplastic films, such as, polyurethane having the desired, and that the backing layer and adhesive layer have a MVTR of at least 300 g/m2/24hrs.
As regards claim 7, modified Riedel et al. discloses that cover layer (13) should be relatively thin having a thickness in the range of 0.025 to 0.050 millimeters (25 to 50 microns).  While Riedel et al. does not disclose a range of 15 to 50 microns, it must be noted that it has been held that a prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See In re Wertheim. 
As regards claim 9, modified Riedel et al. discloses the reliable medical drape of claim 1, except wherein  each aperture of the plurality of apertures has an average effective diameter in a range of about 6 mm to about 50 mm. However, at col. 4, lines 10-12, Riedel et al. discloses that the diameter of the aperture is within the general range of 25 mm to 50 mm. It must be noted that it has been held that a prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See In re Wertheim. In the instant case, the claimed range overlaps the disclosed range in Riedel et al.   Thus, it would have been prima facie obvious to one having ordinary skill in the art to provide the size of the apertures within the disclosed range so as to create apertures having a size sufficient for viewing the skin underneath the dressing.
As regards claim 13, modified Riedel et al. discloses the releasable medical drape of claim 1, further comprising a first release liner  (16 or 17) having a first side and a second side, wherein the first side of the first release liner is proximate to the second side of the soft-gel layer (see Fig. 4 of Riedel et al.”).
As regards claim 41, modified Riedel et al. discloses the releasable medical drape of claim 1, wherein the first side of the pressure-sensitive adhesive layer is coupled to the second side of the liquid-impermeable, vapor-permeable layer and the first side of the soft-gel layer is coupled to the second side of the pressure sensitive adhesive layer (as can be seen from Fig. 3, adhesive layer 14 has a first side coupled to the second side of the liquid-impermeable, vapor-permeable layer and the second side of the adhesive layer is coupled to the first side of the soft layer, which when modified as discussed in the rejection of claim 1, is a soft-gel layer).
As regards claim 44, modified Riedel et al. discloses the releasable medical drape of claim 1, wherein the pressure-sensitive adhesive layer extends across the plurality of apertures in the soft-gel layer (as can be read from col. 5, lines 35-38 extends over opening 15, it then follows that the adhesive will extend over the plurality of openings when modified according to the rejection of claim 1 discussed above).

Claims 2 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Riedel et al. in view of Wulff et al. as applied to claim 1 above, and in further view of U.S. Patent No. 2010/0159192 ("Cotton").
As regards claim 2, modified Riedel et al. discloses the releasable medical drape of claim 1, except wherein the soft-gel layer comprises silicone.  Cotton discloses a dressing (20) for providing a seal over a tissue site.  The dressing comprises a liquid-impermeable, vapor-permeable layer (22) having a first side and a second side; anacrylic pressure sensitive adhesive (3, see para. [0019]), coextensive with the liquid-impermeable, vapor- permeable layer and having a first side and a second side,wherein the first side of the pressure-sensitive adhesive layer is adjacent to the secondside of the liquid impermeable, vapor-permeable layer; a soft-gel layer (5), which comprises a silicone gel (see para. [0020-0021]) coextensive with the pressure-sensitive adhesive layer and having a plurality of apertures, a first side, and a second side, wherein the first side of the soft-gel layer is adjacent to the second side of the pressure-sensitive adhesive layer; and wherein the pressure-sensitive adhesive layer is capable of, thereby being configured to extend at least partially through the plurality of apertures in the soft-gel layer in response to force applied to the first side of the liquid-impermeable, vapor-permeable layer. 
In view of Cotton, it would have been obvious to one having ordinary skill in the art to substitute the gel of the modified device of Riedel et al. with silicone gel because silicone gels are soft, tactile, conformable and exhibit excellent releasable adhesion to skin (see paras. 0015-0026 of Cotton).
As regards claim 10, modified Riedel et al. discloses the releasable medical drape of claim 1, except wherein the soft-gel layer comprises silicone having a thickness in the range of 500 to about 100 microns. Cotton, however, discloses in para. [0024] that the thickness of the silicone gel is between 5 micrometers to 10 mm and fails to teach the range of 125 to about 1000 microns. Again, it has been held that a prima facie case of  obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See In re Wertheim.  In the instant case, the claimed range overlaps the disclosed range in Cotton.  Thus, it would have been prima facie obvious to one having ordinary skill in the art provide the modified dressing of Riedel et al. with a silicone gel coating within the claimed range depending upon the properties of the gel and its intended application.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable overRiedel et al. in view of Wulff et al. as applied to claim 1 above, and in further view of and Cotton and U.S. Patent Application No. 2008/0149104A1 ("Eifler"). 
As regards claim 11, note the rejection of claims 1 and 2 above.  In further regard to claim 11, modified Riedel et al. fails to disclose the silicone has a hardness in the range of 5 Shore OO to 80 Shore OO.  However, Eifler teaches that it is known toprovide devices for use on the human body with silicone gel having a hardness of atleast 5 Shore OO for the inherent purpose of it providing a soft interface for the user.
In view of Eifler, it would have been obvious to one having ordinary skill in the artto provide the modified device of Riedel et al. with a silicone gel having a hardness of atleast 5 Shore OO for the inherent purpose of providing a soft interface for the user. 

Claims 12 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Riedel et al. in view of Wulff et al. as applied to claim 1 above, and further in view of GB 2,377,939 (“Cullen et al.”).
As regards claims 12 and 14, modified Riedel et al. discloses the medical release drape of claim 1 (see above), but fails to teach the pressure sensitive adhesive layer has a coating weight between 15 grams/m2 and about 70 grams/m2.  Cullen et al., however, discloses an apertured sheet material, which constitutes a medical drape, comprising a pressure sensitive adhesive layer.  Page 7, lines 26-33 discloses that the adhesive layer could be patterned and further that the weight basis of the adhesive layer is preferably 20 to 250 g/m2.  Applicant must note that the claimed range of 15 grams/m2 and about 70 grams/m2 lies within the disclosed range.  It must be noted that a prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See In re Wertheim. 
In view of Cullen et al., it would have been prima facie obvious to one having ordinary skill in the art to provide the pressure sensitive adhesive of the modified device of Riedel et al. in a pattern with a weight basis between 20 to 250 g/m2  in order to allow the adhesive to the skin and to the soft-gel layer. 

Claim 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Riedel et al. in view of Wulff et al. and Cotton.
As regards claim 35, Riedel et al. discloses a releasable medical drape (constituted by occlusive dressing 10) for forming a sealed space over a tissue site on apatient, the releasable medical drape comprising: a polyurethane outer layer (col. 4, lines 25-28); a pressure-sensitive adhesive layer (14) adjacent to the polyurethane outer layer; and a soft layer (12) having and aperture (15) formed therein.
Riedel et al. fails to teach the claimed thickness range of the polyurethane layer, a plurality of apertures and that the soft layer is a gel.  
With respect to the thickness of the polyurethane layer, Riedel et al. discloses that cover layer (13) should be relatively thin having a thickness in the range of 0.025 to 0.050 millimeters (25 to 50 microns).  While Riedel et al. does not disclose a range of 15 to 50 microns, it must be noted that it has been held that a prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See In re Wertheim. 
With respect to the plurality of apertures, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Thus, it would have been obvious to one having ordinary skill in the art to provide the dressing of Riedel et al. with additional apertures in order to view adjacent areas of the skin and to further ensure that the dressing remains secured to the user during use.  
As regards the gel, Wulff et al. teaches that it is known to provide a wound dressing with gel compositions containing hydrocolloids because of its superior absorption properties and to increase the rate of wound healing (see col. 2, lines 17-19, col. 3, lines 26-31 and col. 5, lines 11-36). It must be noted that hydrogels are soft
It would have been obvious to one having ordinary skill in the art to substitute the soft-layer of Riedel et al. for a hydrogel containing hydrocolloid material in order to obtain the predictable result of superior wound exudate absorption.
In further regard to claim 35, modified Riedel et al. fails to disclose the soft-gel layer comprises silicone having a thickness in the range of 125 to about 1200 microns. Cotton, however, discloses in para. [0024] that the thickness of the silicone gel is between 5 micrometers to 10 mm and fails to teach the range of 125 to about 1200 microns. Again, it has been held that a prima facie case of  obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See In re Wertheim.  In the instant case, the claimed range overlaps the disclosed range in Cotton.  Thus, it would have been prima facie obvious to one having ordinary skill in the art provide the modified dressing of Riedel et al. with a silicone gel coating within the claimed range depending upon the properties of the gel and its intended application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM M LEWIS/Primary Examiner, Art Unit 3786